DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed October 26, 2022 (hereinafter “Amendment”) has been entered and carefully considered. The Amendment was in response to a Non-Final Rejection dated April 25, 2022.
	Claims 1 – 2 and 4 – 27 remain pending in the application.  Claim 3 is cancelled in the Amendment.
	This is a non-provisional application with a claim to foreign priority.
	An interview was held on August 12, 2022 which was very helpful in terms of advancing compact prosecution.  However, despite the Examiner’s reminders, no follow up interview was held.  Such interview is again encouraged since, despite the amendments to the claims and Applicant’s Remarks, the rejections are maintained, as noted below.

Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With regard to the Amendment:
Claim 1 was amended as follows:

    PNG
    media_image1.png
    509
    602
    media_image1.png
    Greyscale

Independent Claim 18 was amended in essentially identical fashion.
The dependent claims were not amended in a substantive manner.
Thus, the following is illustrative of the maintained rejection.
This change to Claim 1 does not add computer hardware nor does it recite the integration of the few computerized components into a practical application.  This new recitation merely refers to the typical software action blockchain which stores transactions in an immutable fashion.   That is what blockchains do.  No technical problems are solved by this recitation.
Therefore, the analysis under §101 below is not altered by the Amendment.

For completeness of the record, the following explanation of the previous rejection under §101 is repeated:

A.	Rejection Based on Abstract Idea
Claims 1 - 27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Claim 1 is a method claim and therefore falls into the category of a “process.”   
Claim 18 is an apparatus claim that recites various computers, a processor and a memory.  This claim therefore falls into the category of “machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
“transmitting, from the transaction director to a distributed authentication ledger (AL) implemented by a plurality of network-connected AL nodes comprising one or more processor nodes, an authentication request comprising the biometric template and live scan biometric sample;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of authenticating transaction requests via a biometric sample.  This practice occurs millions of times each day, especially in financial transactions where fingerprints are commonly used to authenticate a user in order to complete a financial transaction.
Furthermore, the mere nominal recitation of questionable computerized terms - such as “director,” or “node” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
biometric authentication of a user utilizing a network-enabled user computing device 
a transaction with a provider using a provider computing device,
receiving, by a network-connected transaction director from a provider computing device, a provider request 
a user record identifier and a provider identifier; 
querying a distributed user ledger (UL) implemented by a plurality of network- connected UL nodes, 
a user record associated with the user record identifier, the user record comprising a biometric template; 
receiving, from a user computing device, a live scan biometric sample; 
receiving, from the one or more AL processor nodes, a matching result comprising a comparison between the biometric template and live scan biometric sample. 

	No additional computer components are mentioned in these limitations except “computer device.”  This term is recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps common authentication steps and practices.  If the biometric sample is a photograph, a person could perform the comparison in his or her mind.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – biometric authentication  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of a cluster.
Claim 3 merely recites the abstract concept of a cryptographic hash.
Claim 4 merely recites the abstract concept of encryption.
Claim 5 merely recites the abstract concept of querying.
Claim 6 merely recites the abstract concept of transmitting an outcome.
Claim 7 merely recites the abstract concept of a second transaction director.
Claim 8 merely recites the abstract concept of an electronic device.
Claim 9 merely recites the abstract concept of a trusted shared device.
Claim 10 merely recites the abstract concept of ATM.
Claim 11 merely recites the abstract concept of an authorized provider.
Claim 12 merely recites the abstract concept of comparing cryptographic keys.
Claim 13 merely recites the abstract concept of previous authorization.
Claim 14 merely recites the abstract concept of previous authorization.
Claim 15 merely recites the abstract concept of scrambling as a form of encryption.
Claim 16 merely recites the abstract concept of a scrambling matrix.
Claim 17 merely recites the abstract concept of new scrambling matrices.
Claim 18 - 27 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 27 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

[Office Note:  the Office notes that subject matter disclosed in the specification, including the drawings, may represent eligible subject matter.  Therefore, Applicant is requested to contact the Examiner to schedule an interview – using the AIR form which is at the conclusion section of this action.]


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 27 are rejected under 35 U.S.C. §103 as being unpatentable over PCT Patent Publication No. WO 2017/066002 to Gadnis et al. (hereinafter “Gadnis”) in view of U.S. Patent Publication No. 2018/0068130 to Chan et al. (hereinafter “Chan”) 


With regard to the Amendment:
Claim 1 was amended as noted above.  As explained above, this change to Claim 1 is consistent with the main purpose and advantages of blockchain storage systems – they maintain records in an immutable fashion.
This feature is taught by Gadnis as follows:
“[049] Method 500 can also include storing a record of the transaction (e.g., including particular transaction components, location data, technical device/network details, etc.) in the blockchain in association with the recipient and/or sender. In some examples, only authorized and completed transactions are stored. The information stored can include the recipient, the sender, and characteristics of the transaction (e.g., funds transfer, aid assistance, etc.). The first and second stage authentication data can be associated with both the recipient and the transaction.”  (emphasis added) 

“[054] After determining that the first code matches, identity information (e.g. an image of the intended recipient) is used to further confirm that the person who provided the first code is the intended recipient. In interaction 610, the server(s) send the recipient's unique identifier (e.g., the public key corresponding to the recipient' s encrypted image or other identity information) to the blockchain to retrieve the recipient's encrypted image. In transaction 612, the encrypted image is provided to the server(s). In examples in which encryption is handled by the server(s), the image is then decrypted. In examples in which an encryption service is used, such as FIG. 6, the server(s) interact with the encryption service to decrypt the image. In FIG. 6, this is done through use of a decryption token. The server(s) send a token request to the encryption service in interaction 614, and a decryption token is provided back to the server(s) in interaction 616. The decryption token allows the server(s) to decrypt the image and provide the decrypted image to the verification agent in interaction 618. In some examples, the decrypted image can be sent directly from the encryption service to the verification agent. In certain instances when other forms of biometrics (such as fingerprints, iris patterns, or facial recognition) are used, the decryption steps can include matching a physically presented fingerprint, iris, or face to stored biometric data (e.g., biometric data encrypted and stored on the blockchain).”  (emphasis added) 

Such transaction records are stored immutably:
“[078] FIG. 21 shows a user interface 2100 in which a pending view 2102 includes a transaction- by-transaction breakdown of what is stored in the current block. Encrypted and hashed data are stored on the blockchain. Each transaction, and the different information describing the transaction, becomes part of the immutable blocks that are stored on the permissioned blockchain (for example, an Ethereum blockchain). The stored information representing , including the first stage authentication data ("token"), amount transferred ("amount"), as well as sender, receiver, and agent information.”  (emphasis added) 

This storing of the record of the transaction is illustrated in Gadnis in Fig. 3 as follows:


    PNG
    media_image2.png
    496
    414
    media_image2.png
    Greyscale


Note also that the blockchain of Gadnis comprises a type of “hybrid” block chain which includes a private “permissioned” blockchain as well as the traditional public blockchain.  Thus, Gadnis – as well as a host of other prior art references – teach the use of blockchain interaction or interoperability (e.g. “cross chain” transactions or “cross ledger” interoperability), just as recited in the claimed invention.
Therefore, the Amendment does not overcome the previous rejection.

For completeness of the record, the following explanation of the previous rejection under §103 is repeated:

Gadnis is in the exact same field of endeavor as the claimed invention – the use of blockchains or distributed ledgers in connection with biometric authentication. The title of Gadnis reads as follows:  Blockchain-based identity and transaction platform
The Abstract is as follows:
“Systems, methods, and computer media implementing blockchain-based identity and transaction platforms are described herein. Identity information, such as a photo, for a person can be encrypted and stored in a blockchain as part of enrolling the person as a user in a blockchain- based identity and transaction platform. Trust relationships can be formed between the user and other users, and records of the trust relationships can also be stored in the blockchain. Transactions between the user and other users with whom the user has formed a trust relationship can also be stored in the blockchain. The transactions can be authorized, for example, through a multi-stage verification process that accesses information stored on the blockchain. The transactions and identity information, along with other information, contribute to an economic identity of the person.”  (emphasis added) 

The user can store biometric identity information:

” [024] Identity information, transaction information, and other information for a user that is stored in blockchain 122 can form an economic identity of the user. FIG. 2 illustrates an example economic identity 200. Economic identity 200 includes identity information 202, linked accounts 204, employment history 206, utility information 208, education history 210, aid record 212, property ownership 214, medical history 216, and transaction history 218. Although economic identity 200 is shown as including each of the preceding particular categories of information, example economic identities can also include only some of these categories of information and/or include additional categories of information. Identity information 202 can include, for example, an image of a user, a name, government identifier(s), and/or fingerprint or eye pattern information of the user (or other biometric information of the user). Linked accounts 204 can include, for example, banking, investment, or credit accounts associated with the user. Employment history 206 can include employer names and/or addresses, job titles, dates of employment, salaries, and/or other employment information.”  (emphasis added) 

Thus, Gadnis’ teachings are almost identical to those of the claimed invention.  The user has access to his or her biometric identity information which is encrypted and stored on the blockchain.  Transactions are authenticated using the stored biometric data by a transaction engine.  A verification agent is also used to verify identities.  Each user may have various “identities” such as an economic, medical, etc.  Therefore, the following Fig. 1 illustrates the structure of this teaching:

    PNG
    media_image3.png
    600
    423
    media_image3.png
    Greyscale


 Therefore, with regard to Claim 1, Gadnis teaches:

1.  A method for biometric authentication of a user utilizing a network-enabled user computing device conducting a transaction with a provider using a provider computing device, comprising:  (See at least Abstract and Fig. 1 above)

receiving, by a network-connected transaction director from a provider computing device, a provider request comprising a user record identifier and a provider identifier; (See at least [031] – [032] as follows:
“[031] In process block 306, the identity information of a user can be used in the authorization. For example, when the identity information includes an image of the person, this image can be used in authorizing the transactions. Process block 306 can include a multi-stage verification approach as discussed, for example, with respect to FIGS. 5 and 6. In some examples, method 300 further comprises providing the economic identity of the user to a requesting party, where the requesting party is a user in the blockchain-based economic identity and transaction platform. As an example, a user may wish to establish a line of credit, purchase equipment, or perform another transaction, and prior to initiating or authorizing the transaction, the requesting party can request the user' s economic identity (e.g., through a client-side software application) in order to evaluate the user as a potential debtor, purchaser, employee, etc.
[032] In some examples, businesses and institutions that establish accounts with the blockchain- based economic identity and transaction platform can access (e.g., through a web application or client-side software) a user interface to allow the business or institution to view economic identities for other users who give permission. In some examples, users can control which categories of information are included in their economic identity and/or can authorize read access of only certain categories in response to a request. For example, if a user is interested in taking out a loan from an entity, and the entity requests the user's economic identity, the user may choose not to share medical history information or other information that may not be relevant to the entity.”  (emphasis added) 

The “platform” is considered to constitute the recited “transaction director.”  In particular, the “verification agent” performs these functions.  See at least [037] – [043].  The “code” described in these sections is considered to constitute the recited “identifier.”


querying a distributed user ledger (UL) implemented by a plurality of network- connected UL nodes, for a user record associated with the user record identifier, the user record comprising a biometric template;  (See at least [044].)

receiving, from a user computing device, a live scan biometric sample;  (See at least [041] wherein a live biometric image is captured and compared at an automated terminal.)

transmitting, from the transaction director to a distributed authentication ledger (AL) implemented by a plurality of network-connected AL nodes comprising one or more processor nodes, an authentication request comprising the biometric template and live scan biometric sample; and (See at least [054] – [055], wherein the “servers” are considered to constitute the recited “authentication ledger” and which decrypt the stored biometric image and provide it to the platform for comparison.)

receiving, from the one or more AL processor nodes, a matching result comprising a comparison between the biometric template and live scan biometric sample.  (See at least [054] – [055].  Note that the completed transaction is stored on the blockchain.  See [049] and [057].)
	


Therefore, Gadnis appears to teach the basic limitations of Claim 1.  However, it could be argued that Gadnis does not store the transaction on a provider ledger or some type of separate blockchain.  A person of ordinary skill in the art would readily understand that two blockchains could be utilized to carry out the functions of Gadnis.  Indeed, interoperability between and among a plurality of blockchains is a common practice.  Nevertheless, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Chan is cited for its teachings of blockchain interoperability.  
The Abstract of Chan reads as follows:
“An apparatus maintains a segregated database in a multiple distributed ledger system. The apparatus includes a storage device that stores software instructions for controlling a processor that when executed by the processor configure the processor to: create distributed ledgers, each created distributed ledger being associated with a respective individual profile; maintain a segregated database apart from the distributed ledgers including, for each individual profile, profile balance data; and process a data exchange between exchanging profiles. To process the data exchange, the processor is configured to receive data exchange data regarding parameters of the data exchange; approve the data exchange based on a check of the data exchange data against profile balance data in the database; access the distributed ledgers associated with the exchanging profiles; and cause a distributed ledger data exchange corresponding to the data exchange to be added to the accessed distributed ledgers when the data exchange is approved.”  (emphasis added) 

Thus, Chan teaches that each user can have his or her own ledger and they are coordinated to carry out authentication and transaction functions.  Therefore, Chan is in the same field of endeavor as Gadnis and the claimed invention and relates to the importance of privacy of individual identity information.  See [0004].  Biometric authentication is taught at least at [0052].  Also note the teachings in Chan of a “central administrator” and a “central ledger” in [0022], wherein completed transactions are stored or logged.  See [0073].

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the biometric authentication teachings of Gadnis, wherein a blockchain is used to store privately the biometric identity data and the completed transactions, with the multiple blockchain architecture of Chan, wherein a central ledger stores completed transactions.  The motivation to do so comes from Gadnis.  As quoted above, Gadnis teaches the use of a blockchain to store user biometric data and transactions.  It would greatly enhance the efficiency and processing accuracy of the system of Gadnis to use multiple blockchain with central administrator/central ledger teachings of Chan.  

With regard to Claim 2, Gadnis teaches wherein the processor nodes comprise a compute cluster formed from a plurality of processor nodes, and wherein the matching result is determined by the compute cluster according to consensus rules.  (See at least [041] – [045], wherein the blockchain described in these sections is considered to constitute the recited “compute cluster,” since a person of ordinary skill in the art would understand that a block chain is a cluster of computers for accomplishing these functions.)

With regard to Claim 3, Gadnis teaches storing immutably, within the AL, an authentication transaction record comprising the matching result, a hash of the biometric template, and a hash of the live scan biometric sample.  (See at least [049].  See [020] with respect to hashing.)

With regard to Claim 4, Gadnis teaches storing, by said one or more AL processor nodes, an authentication transaction record comprising the encrypted biometric template and the encrypted live scan biometric sample.  (See at least [049] and [077] – [078].)

With regard to Claim 5, Gadnis teaches querying a distributed UL comprises querying a UL node attached to the transaction director.  (See at least [073] – []077].)

With regard to Claim 6, Gadnis teaches transmitting an authentication outcome based on the matching result to the provider computing device.  (See at least [055].)

With regard to Claim 7, Gadnis teaches wherein the transaction director is a first transaction director, further comprising: verifying operation of the first transaction director by a provider, by: transmitting, by the provider computing device, to a second transaction director, a request to read back the matching result from the AL; receiving a matching result from the second transaction director; and determining whether the matching result from the second transaction director matches the authentication outcome from the first transaction director.  (See at least [037] – [047] and Fig. 5 below, wherein the multi-stage authentication described in these sections is considered to constitute the recited “first and second transaction director,” in that a person of ordinary skill in the art would readily understand that different stages of authentication could be provided by disparate entities and the two results matched.


    PNG
    media_image4.png
    600
    423
    media_image4.png
    Greyscale




With regard to Claim 8, Gadnis teaches wherein the user computing device is a personal electronic device.  (See at least Fig. 1 and [021].)

With regard to Claim 9, Gadnis teaches wherein the user computing device is a trusted shared device.  (See at least [052] wherein a kiosk or automated terminal is considered to constitute the recited “trusted shared device.”)

With regard to Claim 10, Gadnis teaches in which the trusted shared device is a bank automated teller machine.  (See at least [052] wherein a kiosk or automated terminal is considered to constitute the recited “trusted shared device.”)

With regard to Claim 11, Gadnis teaches wherein the step of querying a distributed user ledger further comprises determining whether the provider is previously authorized by the user via biometric authentication to access the user record.  (See at least [029].)

With regard to Claim 12, Gadnis teaches wherein the step of determining whether the provider is previously authorized comprises comparing a public key received within the provider request to a hash of a provider public key stored within the user record.  (See at least [051].)

With regard to Claim 13, Gadnis teaches in which the step of receiving a live scan biometric sample further comprises verifying that the user computing device is previously authorized by the user to provide a live scan.  (See at least [035] – [036], wherein the unique identifier is considered to constitute the recited “verifying that the user is authorized.”)

With regard to Claim 14, Gadnis teaches which the step of receiving a provider request further comprises verifying that the provider is previously authorized by the user to request authentication of the user.  (See at least [047].)

With regard to Claim 15, Gadnis teaches in which the biometric template comprises user original biometric template previously scrambled by a first scrambling matrix; and the step of receiving a live scan biometric sample comprises receiving an original biometric live scan from the user scrambled by a second scrambling matrix; whereby the first scrambling matrix and the second scrambling matrix are selected such that the matching result of the user original biometric template previously scrambled by a first scrambling matrix and the original biometric live scan from the user scrambled by a second scrambling matrix is the same as the matching result of the original biometric template and the original biometric live scan.  (See at least [003] and [033), wherein a person of ordinary skill in the art would readily understand that scrambling is a well form of encryption, in fact, scrambling is sometimes used synonymously with encryption and hashing.)

With regard to Claim 16, Gadnis teaches wherein the first and second scrambling matrix are both stored in the user device and unknown to the AL, transaction director and UL.  (See at least [003] wherein a person of ordinary skill in the art would readily understand that scrambling is a well form of encryption.)

With regard to Claim 17, Gadnis teaches regenerating, by the user, a new pair of scrambling matrices; revoking the biometric template from the UL; and replacing the biometric template within the user record with a new biometric template that is scrambled by one of the new scrambling matrices.  (See at least [033] – [036], wherein a person of ordinary skill in the art would readily understand that a user could use his or her unique identifier to change their biometric sample stored on the blockchain.)

With regard to Claim 18, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim is essentially identical to Claims 2 and 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, Gadnis teaches in which plurality of network-connected user ledger node computers are configured to implement a smart contract invoked by the transaction director to modify one or more records within the UL.  (See at least [086].)

With regard to Claim 21, Gadnis teaches wherein the transaction director further comprises a web interface for programmatic network-based communications with a user computing device and a provider computing device.  (See at least Figs. 8 – 23 and [022].)

With regard to Claim 22, Gadnis teaches a plurality of transaction directors; wherein the provider may verify a biometric authentication result sent from one transaction director by requesting that a different transaction director read back an authentication result from the AL.  (See at least [039], wherein a person of ordinary skill in the art would understand that a verification agent could be a person or a kiosk or automated teller, thus comprising more than one “transaction director.”  Furthermore, the “transaction engine” described in [023] is considered to constitute this recited component.)

With regard to Claim 23, Gadnis teaches in which the transaction director is stateless relative to the AL and the UL.  (See at least Fig. 1 wherein it is clear that the verification agent and the transaction engine are stateless with respect to the blockchain 124.)

With regard to Claim 24, Gadnis teaches in which the user record further comprises one or more registered device attributes, each identifying a computing device authorized to produce a live scan biometric sample for a particular user. (See at least 
 
25. The apparatus of claim 24, in which the registered device attributes each comprise a hash of a hardware and/or software identifier uniquely associated with a registered device, and a public key corresponding to a private key stored locally on the registered device.  (See at least [021] and [033], wherein the “environment” is considered to constitute the recited “identifier.”)

With regard to Claim 26, Gadnis teaches in which the user record further comprises one or more provider account attributes, each provider account attribute identifying a provider authorized to authenticate transactions with the user.  (See at least [029] – [030].)

With regard to Claim 27, Gadnis teaches in which each provider account attribute comprises a unique provider identifier, a provider descriptor, and a public key translation table.  (See at least [034] – [036].)

Response to Arguments
5.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to section 101 rejection, Applicant argues as follows:
	
    PNG
    media_image5.png
    282
    603
    media_image5.png
    Greyscale

The Office respectfully disagrees.  Although many advantages of blockchain technology were discussed in the interview, the details of the computerized components of a blockchain and their interaction did not find their way into the claim.  For example, it is not at all clear form the Claim  - giving it the broadest reasonable interpretation – that it recites “two separate, fully-functional blockchains working in parallel.”  Features of the claimed invention are still recited at a high level of generality.  Greater specificity is required for eligibility.
With regard to §103, Applicant argues as follows:

    PNG
    media_image6.png
    335
    609
    media_image6.png
    Greyscale

First, as noted above, not all of these features are recited in the claim.  Secondly, Chan teaches the solution of a problem essentially the same as the claimed invention – user access to the blockchain for the purpose of storing sensitive, personally identifying information (stored in “profiles”):
“[0072] FIG. 3 illustrates three separate and independent blockchains 302, 304 and 306 associated with three separate and independent profiles, e.g., accounts, specifically Account A, Account B and Account C, respectively. FIG. 3 also illustrates a Financial Institution (central authority) Transaction Database 310 and an Account Balances/Rules database 308. It should be understood that in embodiments databases 308 and 310 could be one database or multiple databases. FIG. 3 shows the creation (302a, 304a, 306a) of the genesis blocks for the respective blockchains after the financial institution creates the account following performance of its internal anti-money laundering (AML) and know-your-customer (KYC) procedures. Next, funds are deposited in each of Accounts A, B and C at 302b, 304b and 306b, respectively. These transactions are reflected in new blocks on the respective blockchains 302, 304, 306. Also, the account balances are updated (at 312, 314, 316) in the Account Balances/Rules database 308, which may be in the form of a database or a blockchain ledger that records account balances for all accounts.”  (emphasis added) 

Further, Gadnis teaches a similar feature – storing a profile of the user on the blockchain:
“[032] In some examples, businesses and institutions that establish accounts with the blockchain- based economic identity and transaction platform can access (e.g., through a web application or client-side software) a user interface to allow the business or institution to view economic identities for other users who give permission. In some examples, users can control which categories of information are included in their economic identity and/or can authorize read access of only certain categories in response to a request. For example, if a user is interested in taking out a loan from an entity, and the entity requests the user's economic identity, the user may choose not to share medical history information or other information that may not be relevant to the entity.”

In conclusion, the interaction between two blockchains is taught in these as well as other references.  The rejections are maintained.

Conclusion
6.	 Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

   	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using a blockchain structure to store biometric identification and authentication data).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2021/0243029 to Wang.  This reference is relevant to the features of a hybrid blockchain having two separate and distinct functions as shown in Fig. 1.
	U.S. Patent Publication No. 2017/0046709 to Lee et al.  This reference is relevant to the features of a hybrid blockchain.
	U.S. Patent Publication No. 2020/0042685 to Tussy et al.  This reference is relevant to the features of two blockchains for storage of biometric templates.
	U.S. Patent No. 10,826,703 to Shipley.  This reference is relevant to the features of the interoperability of multiple blockchains.  See Fig. 3.
	U.S. Patent No. 10,594,487 to Anglin.  This reference is relevant to the features of an internal and external blockchains that interoperate.

	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at 571-270-1836.  Information regarding the status of an application, whether published or unpublished, may be obtained from the “Patent Center” system.  For more information about the Patent Center system, see https://www.uspto.gov/patents/apply/patent-center.  Should you have questions on access to the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

November 16, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691